J-A06002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ALBERT A. CIARDI, III                          IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


                      v.

KIMBERLY E. CIARDI

                           Appellant                 No. 351 EDA 2016


                Appeal from the Decree December 22, 2015
              In the Court of Common Pleas of Chester County
                   Civil Division at No(s): 2010-01239-DI


BEFORE: PANELLA, J., SHOGAN, J., and RANSOM, J.

MEMORANDUM BY PANELLA, J.                             FILED JUNE 01, 2017

      Appellant, Kimberly E. Ciardi (“Wife”), appeals from the decree

divorcing her from Albert A. Ciardi (“Husband”). Wife contends the trial court

miscalculated the tax consequences of Husband’s business and that the

court incorrectly credited Husband when the parties sold the marital

residence. After careful review, we conclude Wife is due no relief on these

issues, and affirm.

      Husband and Wife were married in 1995, and separated in 2009.

Husband and Wife have three children. Husband is an attorney who owns his

practice. Wife has not worked outside of the home since 1995.

      Prior to a hearing before a master, the parties agreed to divide their

considerable marital assets with 60% of the assets allotted to Wife and 40%

to Husband. However, the parties were unable to agree on how to distribute
J-A06002-17



Husband’s two law firms, which he started during the marriage. Husband is

the sole owner of Ciardi & Ciardi, PC, a Philadelphia law firm. Husband owns

50% of the Delaware-based firm Ciardi, Ciardi & Astin, PC.

      Following another hearing, the master assigned Wife 50% of the value

of the Philadelphia firm as her portion of the marital property, and 30% of

Husband’s share of the Delaware firm. The master also recommended

Husband make three years of alimony payments to Wife at an annually

decreased rate and that Husband pay $10,000 of Wife’s counsel fees.

Husband and Wife both filed exceptions to the master’s report. Prior to the

hearing before the trial court, Wife filed an emergency petition seeking

disbursement of the assets from the recently sold marital home. The trial

court disbursed the assets and deducted the payments from each party’s

equitable distribution portion of the marital assets.

      After conducting a hearing, the trial court issued a final decree on

December 22, 2015, divorcing the parties. The court sustained Husband’s

objection to the master’s valuation of his interest in his law firms, as the

master declined to assess taxes against the value of the businesses. The

court assessed a 30% tax against Husband’s business interests, and

decreased Wife’s equitable distribution award accordingly. The court also

adjusted the award to account for the amount Wife received from the

proceeds of the sale of the parties’ home. The court thus reduced Wife’s

total equitable distribution award from $1,310,609 to $782,447.




                                      -2-
J-A06002-17



      Husband filed a notice of appeal to this Court. Wife then filed a notice

of cross-appeal. After both parties complied with the trial court’s directive to

file Rule 1925(b) statements, Husband discontinued his appeal. Wife’s issues

alone are before us.

      Prior to addressing Wife’s claims on the merits, we must determine

whether she properly preserved one of her issues for our review. Husband

contends Wife waived her first argument, that the trial court improperly

credited Husband for the sale of the marital home after the proceeds were

fully distributed. Wife asserts the trial court distributed Husband’s share of

the funds from the sale of the home directly to him, and then assessed that

same amount as owed to him again for that transaction—effectively crediting

Husband twice for his share of the sale.

      “Issues not raised in the lower court are waived and cannot be raised

for the first time on appeal.” Pa.R.A.P. 302(a); see also Morgante v.

Morgante, 119 A.3d 382, 396 (Pa. Super. 2015) (holding Husband’s failure

to raise challenge to equitable distribution award in his Rule 1925(b)

statement constituted waiver).

      Further, “Pennsylvania Rule of Appellate Procedure 2119 contains

mandatory provisions regarding the contents of briefs. Rule 2119(a) requires

the argument to be followed by discussion and pertinent citation of

authorities. Additionally, this Court has held that arguments which are not

sufficiently developed are waived.” Brody v. Brody, 758 A.2d 1274, 1281

(Pa. Super. 2000).

                                     -3-
J-A06002-17



       Wife avers she preserved her argument in her Rule 1925(b) statement

as follows: “The [trial court] erred in the calculation of money due Wife from

Husband’s [sic] when taking into consideration the credits between the

parties in the Master’s Report and Recommendation which were not

challenged.” Wife’s Rule 1925(b) Statement, at 2. We find this statement far

too vague to have adequately preserved Wife’s specific argument. Wife’s

general assertion of error regarding the “credits” in the master’s report does

not challenge the distribution of assets from the marital home. Neither the

master nor the trial court referred to Husband’s share of the marital home as

a “credit.” The effect of Wife’s generic assertion is to challenge the entire

equitable division of the parties’ assets, an arrangement Wife failed to

contest before the trial court. Wife’s decision not to object to the equitable

distribution award before the trial court and to preserve it in her Rule

1925(b) statement precludes our Court from reviewing it at this time. See

Pa.R.A.P. 302(a); Morgante, 119 A.3d at 396. Wife also fails to cite to any

case law, other than the standard of review, in her brief. See Brody, 758

A.2d at 1281. Thus, we find Wife’s first issue waived.1

       In her remaining issues, Wife disputes the trial court’s decision to
____________________________________________


1
  Even if Wife had properly preserved her issue for our review, her brief fails
to justify her entitlement to an award and corresponding monthly payment
schedule even higher than that recommended by the master or the trial
court. Wife’s proposed equitable distribution award does not account for the
proceeds she received from the sale of the home, which the trial court
marked as comprising part of her own award.



                                           -4-
J-A06002-17



assess the tax effect against Husband’s businesses and the percentages of

the businesses awarded to her. The master recommended that Wife receive

50% of Husband’s share in his Philadelphia firm, and 30% of Husband’s

share in his Delaware firm. The trial court adopted this recommendation in

its final divorce decree, agreeing with the master’s reasoning that an

equitable distribution of Husband’s share in his businesses would not reflect

the 60/40 division in favor of Wife to which the rest of the marital assets

were subject. The trial court noted that Husband’s Delaware firm was formed

only ten months before the parties separated, and that its value had been

considerably enhanced by Husband’s post-separation efforts. The court also

noted that a 50% share of Husband’s Philadelphia firm was equitable in light

of the considerable other marital assets Wife was to receive in the divorce

proceedings. However, the trial court also chose to assess the tax effect on

Husband’s share of his business, as the master’s valuation did not reflect

any tax consequences against either firm.

     Our standard of review in equitable distribution matters is as follows.

     A trial court has broad discretion when fashioning an award of
     equitable distribution. Our standard of review when assessing
     the propriety of an order effectuating the equitable distribution
     of marital property is whether the trial court abused its
     discretion by a misapplication of the law or failure to follow
     proper legal procedure. We do not lightly find an abuse of
     discretion, which requires a showing of clear and convincing
     evidence. This Court will not find an abuse of discretion unless
     the law has was been overridden or misapplied or the judgment
     exercised was manifestly unreasonable, or the result of
     partiality, prejudice, bias, or ill will, as shown by the evidence in
     the certified record. In determining the propriety of an equitable


                                     -5-
J-A06002-17


      distribution award, courts must consider the distribution scheme
      as a whole. We measure the circumstances of the case against
      the objective of effectuating economic justice between the
      parties and achieving a just determination of their property
      rights.

      Moreover, it is within the province of the trial court to weigh the
      evidence and decide credibility and this Court will not reverse
      those determinations so long as they are supported by the
      evidence. We are also aware that a master’s report and
      recommendation, although only advisory, is to be given the
      fullest consideration, particularly on the question of witnesses,
      because the master has the opportunity to observe and assess
      the behavior and demeanor of the parties.

Childress v. Bogosian, 12 A.3d 448, 455 (Pa. Super. 2011) (citations and

quotation marks omitted).

      There is no simple formula by which to divide marital property; the

method of distribution derives from the facts of the individual case. See

Gaydos v. Gaydos, 693 A.2d 1368, 1376 (Pa. Super. 1997). In fashioning

an equitable distribution award, the trial court must consider, at a minimum,

the eleven factors set forth in 23 Pa.C.S.A. § 3502, Equitable division of

marital property, (a) General rule. “The courts attempt to split property

equitably, instead of equally, taking into consideration such factors as length

of marriage, the contributions of both spouses, ages and health of each

spouse.” Taper v. Taper, 939 A.2d 969, 974 (Pa. Super. 2007) (citation

omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable James P.

MacElree II, we conclude Wife’s remaining issues on appeal merit no relief.

                                     -6-
J-A06002-17


See Trial Court Opinion, filed December 22, 2015, at 6-10. The trial court

makes clear in its opinion its reasons for assessing the conservative 30% tax

against Husband’s two businesses. The court also plainly expresses its

reasons for adopting the master’s recommendation on the percentages of

each firm given to Wife as part of her equitable distribution award.

Accordingly, we affirm based on the trial court’s opinion.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/1/2017




                                     -7-